                                                                                          AU6 0 t 2019
                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                      NORTHERN DIVISION


UNITED STATES OF AMERICA,                                          1:16-CR-10017-CBK

                         Plaintiff,
        vs.                                                               ORDER

DASHOWN RAYMOND KEYS,
                         Defendant.


       Defendant was convicted offour counts of aggravated sexual abuse of a child and two
counts of abusive sexual contact of a child. He was sentenced to a total sentence of540 months

imprisonment on May 14,2018. He appealed his convictions and sentence and the United States
Court of Appeals for the Eighth Circuit affirmed. United States v. Keys,918 F.3d 982(8th Cir.
March 22, 2019).
       Defendant has filed a motion for discovery materials to support a claim under 28 U.S.C.
§ 2255. The United States Supreme Court set forth the history of the discovery rule applicable to
federal defendants seeking documents in support of motions to vacate:
                A habeas petitioner, unlike the usual civil litigant in federal court, is not
                entitled to discovery as a matter of ordinary course. Thus,in Harris v.
                Nelson. 394 U.S. 286,295, 89 S.Ct. 1082,1088-1089,22 L.Ed.2d 281
                (1969), we concluded that the broad discovery provisions of the Federal
                Rules of Civil Procedure did not apply in habeas proceedings. We held,
                however, that the All Writs Act, 28 U.S.C. § 1651, gave federal courts the
                power to fashion appropriate modes of procedure, including discovery, to
                dispose of habeas petitions as law and justice require. We then
                recommended that the rule-making machinery be invoked to formulate
                rules of practice with respect to federal habeas corpus proceedings.
                Accordingly, in 1976, we promulgated and Congress adopted the Rules
                Governing § 2254 [and § 2255] Cases.

Bracvv. Gramlev. 520 U.S. 899, 904, 117 S. Ct. 1793, 1796-97, 138 L. Ed. 2d 97(1997)
(cleaned up).
       Rule 6(a) of the Rules Governing Section 2255 Proceedings for the United States District
Courts now provides, in part, that a districtjudge **may, for good cause, authorize a party to
conduct discovery under the Federal Rules of Criminal Procedure or Civil Procedure, or in
accordance with the practices and principles oflaw." "In the absence of a showing of good
cause for discovery, the district court [acts] within its discretion in denying [a] request for
production of documents." Smith v. United States. 618 F.2d 507, 509(8th Cir. 1980){citing
Rule 6).
       Pursuant to Federal Rule of Civil Procedure 26(b)(1),"[p]arties may obtain discovery
regarding any matter, not privileged, that is relevant to the claim or defense of any party." No
motion to vacate under § 2255 is pending so the requested documents are not relevant to any
pending claim.
       Defendant's discovery request is a blanket request for evidence, some of which has no
connection to his case. For example, he requests a copy of any evidence log and reports
concerning any weapon used, taken, or found in relation to his case. There was no evidence
submitted at trial of any weapon associated with defendant's crimes nor was there any mention
of a weapon in the presentence report. A weapon was never an issue in his case. Defendant
ftirther requests any tests results, including DNA results, which link the defendant to the crime or
crime scene. No such evidence was ever submitted or mentioned in this case, other than the
government's proposed exhibit showing one of the victim's DNA parentage for the purpose of
establishing her status as an Indian and thus this Court's jurisdiction over the crimes charged
concerning that victim. No such evidence was necessary since the defendant stipulated to the
victims' status as Indians. Defendant also requests videos or pictures linking him to the crime
scene or committing any crime. This was a case of aggravated sexual abuse and abusive sexual
contact involving two victims over the course oftwo years. The alleged abuse occurred in a
bedroom defendant shared every day with one victim and occasionally with the other victim.
There was no evidence that pictures or videos existed which were relevant to whether the
defendant committed the crimes charged. Defendant has not set forth any good cause for his
broad discovery request. He has not raised any specific allegations which would show that he
may, if the facts are fully developed, be able to demonstrate that he is entitled to reliefimder §
2255. See Bracvv. Gramlev. 520 U.S. at 908-09, 117 S.Ct. at 1799.
       Defendant requests that both defense counsel and the government be ordered to produce
"any and all information regarding the case," including statements, reports or interviews "by any
person" accusing the defendant ofa crime. He also seeks NCIC(National Crime Information
Center)records showing criminal history of the accusers and witnesses. He seeks all ofthe
above information "for the purposes of review and support of the Defendants (sic)facts being
alleged in the proceeding (sic) § 2255 action."
       Defendant has not filed a motion to vacate, set aside, or correct sentence pursuant to 28
U.S.C. § 2255. Defendant's criminal case is closed. Therefore, this Court has no jurisdiction to
grant the defendant's motion. United States v. Gleason. 753 F.2d 83. 85 fSth Cir. 1985). "Once
a judgment of conviction has been entered, a prison sentence has been imposed and the
defendant has begun the service of his term,jurisdiction of the court over the defendant and the
criminal proceedings comes to an end except for such remedies as may be provided by the
Federal Rules of Criminal Procedure, 28 U.S.C. § 2255, or the all-writs section, 28 U.S.C.
§ 1651." United States v. Gemie. 228 F.Supp. 329,332(S.D.N.Y. 1964). Accord, United States
V. Garcia-Herrera.894 F.3d 1219,1220(10th Cir. 2018)(district court has no jurisdiction to grant
post-conviction motion for discovery). United States v. Wahi. 850 F.3d 296,299(7th Cir. 2017)
(the district court's statutory criminal jurisdiction does not extend beyond the entry offinal
judgment), and United States v. Asakevich. 810 F.3d 418,420(6th Cir. 2016)(following entry
ofa final criminal judgment, district court has no authority to entertain a request for reliefin
support of a § 2255 motion [in this case a motion for extension oftime to file] prior to
commencement of an independent collateral proceeding).
        Defendant's attorney was appointed and fees were paid pursuant to the Criminal Justice
Act, 18 U.S.C. § 3006A. His appointment has ended and he is not entitled to bill for services,
including costs of copies. Therefore, he is imder no obligation to provide anything to the
defendant. The government is likewise under no obligation to provide anything to defendant.
        Now,therefore,
       IT IS ORDERED that defendant's motion, Doc. 161,for discovery is denied.
        DATED this /^-^ay of August,2019.
                                              BY THE COURT:




                                              CHARLES B. KORNMANN
                                              United States District Judge
